United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 10-1007
                               ________________


United States of America,               *
                                        *
            Appellee,                   *
                                        *       Appeal from the United States
      v.                                *       District Court for the District of
                                        *       Minnesota.
Robert Allen King,                      *
                                        *       [UNPUBLISHED]
            Appellant.                  *

                                ______________

                            Submitted: June 14, 2010
                                Filed: July 26, 2010
                              ________________

Before LOKEN, ARNOLD and GRUENDER, Circuit Judges.
                        ________________

PER CURIAM.

      Robert King appeals the 30-month sentence that the district court1 imposed
upon revocation of his supervised release. King argues that the court did not
adequately consider his sentencing arguments and that his sentence is unreasonable.
For the following reasons, we affirm.



      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
       In 1997, King pled guilty to conspiring to distribute and possess with the intent
to distribute cocaine and was sentenced to 132 months’ imprisonment and five years
of supervised release. King began his term of supervised release in November 2006.
In March 2009, the court found that King violated the conditions of his supervised
release by using a controlled substance and violating a restraining order. The court
revoked King’s supervised release and sentenced him to 6 months’ imprisonment,
with his initial term of supervised release to continue after his release from prison.
King was released from prison in August 2009, and his term of supervised release
continued.

       As a condition of King’s supervised release, he was required to participate in
inpatient treatment for substance abuse, as his probation officer directed. In
November 2009, King left his inpatient treatment facility without approval, and for
a time his whereabouts were unknown. King’s probation officer petitioned for
revocation of King’s supervised release. King was subsequently located and arrested.

       In December 2009, the court held a revocation hearing. King admitted to
leaving his inpatient treatment facility without approval, and the court found that King
violated the conditions of his supervised release. King’s attorney and the Government
then presented arguments regarding an appropriate sentence for the violation. The
court also received a letter from King and heard from King himself. King’s advisory
guidelines ranges was 4 to 10 months’ imprisonment. See U.S.S.G § 7B1.4. The
court sentenced King to 30 months’ imprisonment.

       King argues that the court did not “sufficiently consider” his arguments for a
lesser sentence and that the 30-month sentence is “excessive.” We review King’s
sentence “under a deferential abuse of discretion standard.” See United States v. Bear
Robe, 521 F.3d 909, 911 (8th Cir. 2008). First, the revocation hearing transcript
shows that the court adequately considered King’s arguments, the letter King wrote
to the court, and the relevant statutory factors in 18 U.S.C. § 3553(a) in determining

                                          -2-
an appropriate sentence. The court expressly addressed King’s argument that he had
decided to stop using methamphetamine. Additionally, the court stated, “I read your
letter,” and addressed the declarations King made in the letter. Second, the court also
considered King’s criminal history, his repeated violations of the conditions of his
supervised release, his “thirty-year history of meth[amphetamine] addiction,” and the
“opportunity [for King] to participate in a drug treatment program” while in jail in
determining that a term of 30 months’ imprisonment was appropriate. In light of these
considerations, the district court did not abuse its discretion in sentencing King to 30
months’ imprisonment. See Bear Robe, 521 F.3d at 911.

      For the foregoing reasons, we affirm the judgment of the district court.
                       _____________________________




                                          -3-